Lumpkin, P. J.
Assuming, as we must, that the jury’s finding was right, this case is a type of a familiar class. The verdict establishes the fact that a fraud in which Mrs. Ward participated, and having for its object the placing of property justly and lawfully subject to Long’s attachment beyond the reach thereof, was perpetrated. There was no originality either in the conception or execution of the fraudulent scheme. A careful examination of the motion for a new trial does not disclose the commission of any error by the trial judge, nor is any new legal question presented. The well-settled principles of law were followed in the charge given to the jury, and the correct rules of evidence were applied. Let the verdict stand as a proper expression of the truth and justice of the case.

Judgment affirmed.


All concurring, except Little, J., absent.